ORDER
At the close of the evidence of the Solicitor General in support of the charges, the respondents moved for the dismissal of the complaint. . .
The Court, after considering the evidence in the record, concludes that the evidence is not sufficient to support the charges, and orders the dismissal of the complaint.
It is so agreed by the Court and. certified by the Clerk.
Mr. Chief Justice Negrón Fernández and Mr. Justice Blanco Lugo did not participate herein.
Mr. Justice Pérez Pimentel, Mr. Justice Rigau, Mr. Justice Dávila, and Mr. Justice Ramírez Bages will submit their opinions in writing.
Mr. Justice Hernández Matos and Mr. Justice Santana Becerra reserve the right to express opinions if-they deem it proper.
. (s) Joaquín Berríos Clerk
—0—
Separate opinion of
Mr. Justice Rigau.
San Juan, Puerto Rico, April 7,1970
On December 6, 1967, the United States District Court for the District of Puerto Rico, commonly known here as the *909Federal Court, issued the following order which speaks for itself:
“ORDER
“On May 9, 1966 the United States Attorney and the then Assistant United States Attorneys filed a request, in their individual private capacities, albeit on official stationery of their office, with the Supreme Court of Puerto Rico, requesting that the attorneys mentioned in the caption be investigated for unprofessional conduct. The Supreme Court of Puerto Rico referred the matter to the office of Procurador General (Solicitor General) of the Commonwealth of- Puerto Rico, for investigation. On January 18, 1967, the matter was returned to the Supreme Court, after investigation. On October 31, 1967 the Supreme Court entered a resolution referring the matter here inasmuch as all of the alleged misconduct related to matters that were tried in the United States District Court for the District of Puerto Rico.
“The United States Attorney has been directed to file a complaint specifying the charges of misconduct alleged to have been committed. No such charges have been filed within the time limit granted by this Court. Upon the Court’s perusal of the record, it is not .surprising that no, .charges have been filed because the witnesses’ allegations appear not to be .based upon any credible evidence of unprofessional acts. No charges having been formulated, the Court hereby dismisses any and all proceedings against said attorneys in this Court.
“A copy of this Order shall be sent to the Honorable Judges of the Supreme Court of the Commonwealth of Puerto. Rico in compliance with their request.”
- On April 11, 1969, this Court, having already knowledge of the above-copied order of the Federal Court, divided 5 to 4, ordered the Solicitor General to file a complaint against attorneys Nachman and Feldstein. Mr. Chief Justice, Mr. Justice Hernández Matos, Mr. Justice Santana, and the undersigned dissented from that order, understanding that the filing of the complaint was not justified. I recognize that if some of the testimonies- which were introduced before the Solicitor General, in' the absence -of respondents and without the latter having at- that time the opportunity of confrontation and *910cross-examination are taken prima facie, some justices may have deemed that it was proper to order the filing of the complaint.
The Solicitor General filed the complaint on April 30, 1969 and this Court held a hearing on this case during the days of March 31 to April 2, 1970. Today, this Court, with the unanimous vote of the seven justices who intervened, has finally decided to grant the motion to dismiss filed by the defense after hearing the evidence for the prosecution and before hearing the evidence for the defense.
What the evidence established was that attorneys Harvey B. Nachman and Stanley L. Feldstein are competent, hardworking and considerate with their clients. It is a pity that said lawyers have had to suffer for the long period of four years the annoyances, expenses, and the great and incalculable anguish of having been submitted to this proceeding.
—0—